Citation Nr: 1813550	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to April 1969.  Further, the record reflects he had additional duty in the Navy Reserves and Air Force Reserves which include active duty training in the Southwest Asia Theater of Operations during the Persian Gulf War.  He was assigned to the Retired Reserve in March 2006.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of that hearing is of record.

In February 2017, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA) regarding the prostate cancer claim.  The requested medical expert's opinion was subsequently promulgated in April 2017.  The Veteran was provided with a copy of that opinion, and given 60 days to respond in accord with38 C.F.R. § 20.903(2017), and he responded that he had no further evidence or argument to submit with respect to this claim.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding the Veteran was exposed to herbicide agents while on active duty.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's type II diabetes mellitus was incurred in or otherwise the result of his active service.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's prostate cancer was incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for a grant of service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In this case, as noted in the Introduction, the Board requested a VHA opinion regarding the prostate cancer claim, and the Veteran responded he had no further evidence or argument to submit in regard to that opinion.  Moreover, it does not appear he had identified any current deficiency with respect to the notification and assistance he has received in this appeal, or in the conduct of his May 2016 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases such as diabetes mellitus that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. §§ 3.304(b) , 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

The Veteran has contended, in part, that service connection is warranted for his type II diabetes mellitus and prostate cancer due to in-service exposure to herbicide agents.  The law does provide that if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases such as type II diabetes mellitus and prostate cancer shall be service-connected even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309(e).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The Board also notes that the record reflects the Veteran had active duty training (ADT) in the Southwest Asia Theater of Operations during the Persian Gulf War era from April 1996 to May 1996, and again in May 1997.  In addition to the general rules detailed above, service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than September 30, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Analysis - Diabetes Mellitus

Initially, the Board notes that diabetes mellitus is a known clinical diagnosis.  As such, service connection is not warranted pursuant to the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Moreover, diabetes mellitus is affirmatively excluded as a disease subject to service connection as a medically unexplained chronic multi-symptom illness pursuant to 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  Therefore, these provisions are not for consideration with respect to this claim.

The Board further notes that the Veteran's service treatment records for his 1965 to 1969 period of active duty contain no entries showing a diagnosis of or treatment for diabetes mellitus, to include his April 1969 release from active duty examination.  Further, the first competent medical evidence of type II diabetes mellitus appears to be years after his separation from this period of active duty.  Moreover, there does not appear to be any such entries in the service treatment records for his Reserve service.  In fact, the Veteran has testified, and other evidence of record including a February 2013 VA examination, note he was first diagnosed with diabetes in 2007.  As such, it appears he was first diagnosed even outside his period of Reserve service.

Inasmuch as the Veteran was first diagnosed with diabetes mellitus years after his 1965 to 1969 period of active duty, he is clearly not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  The Veteran has not contended that his diabetes mellitus was incurred while on active duty.  Rather, he has essentially contended, to include at his May 2016 hearing that his diabetes is due to exposure to herbicide agents while on active duty.  He maintains that such exposure occurred while he was stationed aboard the U.S.S. Annapolis along the coastal waterways of Vietnam.

The Board notes, however, that VA has determined that the presumption of exposure to herbicide agents for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the 'blue water' Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C.A. § 101 (29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).  

The Veteran has acknowledged, to include at his May 2016 hearing, that he did not personally go on shore but maintains he was exposed due to prevailing winds while in the coastal waters of Vietnam.  The Board also notes that the evidence includes records on the history of the U.S.S. Annapolis, which confirm it only operated in the coastal waters of Vietnam to include the Gulf of Tonkin.  

Despite the Veteran's contentions regarding prevailing winds, service aboard a ship that sailed in open water, including the Gulf of Tonkin, does not constitute inland waterway service or qualify as docking, and is not sufficient to establish presumptive exposure to herbicides.  "Inland waterways" have been defined by VA as rivers, canals, estuaries, delta areas, and interior or enclosed bays within the land boundaries of the Republic of Vietnam itself.  

The Board acknowledges that VA's application of the term "inland waterways" has been called into question by the Court in Gray v. McDonald, 27 Vet. App. 313 (2015).  In Gray, the Court held that the manner in which VA defined inland waterways was irrational and inconsistent with the regulatory purpose of the provisions governing the presumption of exposure to herbicides agents for Vietnam veterans, particularly with respect to coastal harbors, such as Da Nang Harbor, which border or are partially enclosed by the landmass where herbicides were sprayed.  However, despite the Court's holding in Gray, the Board finds there is no question as to whether the Gulf of Tonkin could qualify as an inland waterway, as it is a large, open body of ocean water, and herbicides were not sprayed over offshore waters.

The Board further notes VA maintains a list of ships that served in the inland waterways of Vietnam, and the U.S.S. Annapolis is not listed as a ship which: operated primarily or exclusively on Vietnam's inland waterways; operated temporarily on Vietnam's inland waterways; docked to shore or pier in Vietnam; operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; or which operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Thus, while the U.S.S. Annapolis operated in the Gulf of Tonkin during the Veteran's time aboard, they did not enter the inland waterways of the Republic of Vietnam.

No other basis for finding in-service exposure to herbicide agents has been identified by the Veteran or the other evidence of record.  Therefore, the Board must find the preponderance of the evidence is against finding he had such exposure.  Consequently, service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).

In view of the foregoing, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran's type II diabetes mellitus was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

Analysis - Prostate Cancer

Initially, the Board notes that, as with the diabetes mellitus case, the Veteran's service treatment records contain no entries showing a diagnosis of or treatment for prostate cancer either during his 1965 to 1969 period of active duty, or during his Reserve service.  Rather, the competent medical records indicate he was noted as having an enlarged prostate on an April 2008 CT scan, and had subsequent treatment for prostate cancer in 2009.  The Board must also find that service connection is not warranted based upon the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e), based upon exposure to herbicide agents as the preponderance of the evidence is against such exposure during his active service.

As noted in the Introduction, the Board requested a VHA opinion in February 2017 regarding the prostate cancer claim.  Specifically, the Board requested clarification as to the potential applicability of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, to include whether the prostate cancer was: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.  In the April 2017 VHA opinion, a VHA expert stated the Veteran's prostate cancer was consistent with a diagnosable disease with a partially explained etiology.  Moreover, the examiner opined that the Veteran's prostate cancer was not likely due to environmental exposures he experienced during service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Further, the examiner opined it was not as likely that the prostate cancer had its onset directly during the Veteran's service or otherwise casually related to any event or circumstances of service.

In making the aforementioned findings in the April 2017 VHA opinion, the Board notes the VA examiner was familiar with the Veteran's history from review of his claims folder.  The VA examiner's opinions were not expressed in speculative or equivocal language, and were supported by stated rationale to include the fact the Veteran's diagnosis of prostate cancer occurred years after his service in the Southwest Asia Theater or Operations.  The examiner also noted that risk factors for prostate cancer include family history, race, cadmium exposure, herbicide exposure, and certain dietary factors.  Further, no competent medical evidence is of record which explicitly refutes the findings of the April 2017 VHA opinion.  Moreover, as indicated above, the Veteran had the opportunity to review the VHA opinion and did not identify any deficiency thereof, nor has he disputed the qualifications of the VA examiner to provide competent medical evidence.  Accordingly, the Board finds the VHA opinion to be persuasive, and entitled to significant probative value in the instant case.

No other basis for establishing service connection for prostate cancer is identified by the Veteran or otherwise demonstrated by the record.

For these reasons, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran's prostate cancer was incurred in or otherwise the result of his active service.  Thus, the benefit of the doubt doctrine is not for application, and the claim must be denied.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for prostate cancer is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


